           Case 1:13-cr-00285-LY Document 48 Filed 06/03/21 Page 1 of 3



PROB 12A
(7/93)


                         UNITED STATES DISTRICT COURT
                                        for
                              Western District of Texas
                           Report on Offender Under Supervision

Name of Offender: Phillip C. Brown                          Case Number: A-13-CR-285(01)LY

Name of Sentencing Judicial Officer: Honorable Sam Sparks, Senior U.S. District Judge

Date of Original Sentence: November 1, 2013

Original Offense: Ct. 3: Possession with Intent to Distribute Cocaine Base, in violation of 21
U.S.C. §§ 846 & 841(a)(1) & (b)(1)(C), and Ct. 4: Felon in Possession of a Firearm, in violation
of 18 U.S.C. § 922(g)

Original Sentence: Ct. 3: 168 months’ imprisonment followed by three (3) years of supervised
release, Ct. 4: 120 months’ imprisonment followed by four (4) years of supervised release, both
counts to run concurrently. Special conditions: substance abuse and mental health counseling,
abstain from the use of alcohol and all other intoxicants, workforce development, search and $200
special assessment fee (satisfied)

Type of Supervision: Supervised Release     Date Supervision Commenced: November 20, 2020

Assistant U.S. Attorney: Mark H. Marshall              Defense Attorney: Amber Vasquez Bode



                               PREVIOUS COURT ACTION

On November 12, 2013, Brown’s term of imprisonment on Ct. 3 was reduced to 120 months’
custody to run concurrently with Ct. 4.

On October 20, 2015, Brown’s term of imprisonment on Cts. 3&4 was reduced to 96 months, to
be served concurrently.

On January 4, 2021, the defendant’s case was re-assigned to the docket of the Honorable Judge
Lee Yeakel.

On January 4, 2021, a Probation Form 12A was filed with the Court to advise of Brown testing
positive for marijuana on December 15, 2020. It was recommended that no action be taken to
allow Brown to commence substance abuse counseling. The Court concurred.
            Case 1:13-cr-00285-LY Document 48 Filed 06/03/21 Page 2 of 3



BROWN, Phillip C.
Report on Offender Under Supervision
Page 2



                              NONCOMPLIANCE SUMMARY

Violation of Standard Condition No. 7: “The defendant shall refrain from excessive use of
alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician.”

Nature of Non-compliance: On Mary 21, 2021, Brown submitted to a random drug test and the
results were returned on May 28, 2021, positive for marijuana. He admitted verbally to using the
drug.

U.S. Probation Officer Action: Brown sites financial stressors as a trigger for marijuana use.
Remote mental health and substance abuse counseling sessions will be replaced with in-person
sessions and he will be placed on an increased drug testing schedule. It is respectfully
recommended no action be taken at this time to allow Brown an opportunity to continue his
counseling. If any further violations occur, the Court will be notified

                                                     Respectfully submitted,



                                                     Laura W. Howard
                                                     Sr. United States Probation Officer
                                                     Date: 6/3/2021


Approved:      ______________________
               Hector J. Garcia, Supervising
               United States Probation Officer
            Case 1:13-cr-00285-LY Document 48 Filed 06/03/21 Page 3 of 3



BROWN, Phillip C.
Report on Offender Under Supervision
Page 3



THE COURT ORDERS:

[ ] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other



                                                 __________________________
                                                 Honorable Susan Hightower
                                                 United States Magistrate Judge

                                                       June 3, 2021
                                                 Date: _______________
